UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 3) CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 5, 2016 Colony Starwood Homes (Exact name of registrant as specified in its charter) Maryland(State or other jurisdiction of incorporation) 001-36163(CommissionFile Number) 80-6260391(IRS EmployerIdentification No.) 8665 East Hartford Drive Scottsdale, AZ (Address of principal (Zip Code) executive offices) Registrant’s telephone number,including area code:(480) 362-9760 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note This Form 8-K/A is being filed as an amendment to the Form 8-K/A of Colony Starwood Homes filed with the U.S. Securities and Exchange Commission on March 25, 2016 (the “Amended Form 8-K/A”) for the purpose of amending the Consolidated Financial Statements as of December 31, 2015 and 2014 and for each of the years ended December 31, 2015, 2014 and 2013, included in Exhibit 99.1, to reflect Colony American Finance, LLC as a discontinued operation. Item9.01. Financial Statements and Exhibits. (a)Financial Statements of Businesses Acquired The audited consolidated financial statements of Colony American Homes, Inc. as of December 31, 2015 and 2014 and for each of the years ended December 31, 2015, 2014 and 2013 filed herewith and attached hereto as Exhibit 99.1 are incorporated by reference. (d)Exhibits Consent of Ernst & Young LLP, independent registered public accounting firm for Colony American Homes, Inc. The audited consolidated financial statements of Colony American Homes, Inc. as of December 31, 2015 and 2014 and for each of the years ended December 31, 2015, 2014 and 2013. SIGNATURE
